Citation Nr: 0920492	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-38 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1943 to July 1945.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating decision of the Lincoln, Nebraska Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for PTSD, rated 10 percent, 
effective January 24, 2006.  In January 2007, a hearing was 
held before a Decision Review Officer (DRO) at the RO.  In 
April 2009, a Travel Board hearing was held before the 
undersigned.  Transcripts of these hearings are associated 
with the Veteran's claims file.  

A November 2006 statement of the case (SOC) increased the 
rating for PTSD to 30 percent, effective January 24, 2006.  
The Veteran expressed dissatisfaction with the increased 
rating, and this matter remains on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by total occupational and 
social impairment.


CONCLUSION OF LAW

A 100 percent rating is warranted for the Veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.400(o), 4.130, Diagnostic Code (Code) 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim. 

B.	Factual Background

On August 2006 VA examination, the Veteran exhibited 
persistent symptoms of re-experiencing his traumatic events 
in service, including: recurrent and intrusive, distressing 
recollections of the event (such as images, thoughts, or 
perceptions) and intense psychological distress at exposure 
to internal or external cues that symbolize or resemble an 
aspect of the traumatic event.  He also exhibited persistent 
avoidance of thoughts, feelings, or conversations associated 
with the traumatic aspects of his service, and avoided 
similarly activities, places, or people that aroused such 
recollections.  It was noted that the Veteran had a 
restricted range of affect, and was unable to have loving 
feelings.  His other chronic PTSD symptoms included: 
difficulty concentrating, hypervigilance, and exaggerated 
startled responses.

VA outpatient treatment records from November 2006 to June 
2008 show that on December 2006 psychiatric treatment, the 
Veteran indicated he was anxious about discussing the most 
traumatic events from his combat experience in World War II.  
On May 2007 psychiatric treatment, the Veteran complained of 
increased anxiety that he could not contain, particularly in 
the evenings.  His affect was found to be restricted, his 
judgment and insight fair, and his psychomotor activity 
abnormal.  Several days later, also in May 2007, the Veteran 
was seen for a PTSD treatment plan.  It was noted that his 
PTSD was manifested by distressing, intrusive thoughts about 
traumatic events; nightmares about traumatic events; 
flashbacks; feeling emotionally upset and having a physical 
reaction when reminded of traumatic events; trying not to 
think about, talk about, or have feelings about traumatic 
events; avoiding reminders of traumatic events; difficulty 
recalling important aspects of traumatic events; loss of 
interest in important activities; feeling distant from others 
and emotionally numb; difficulties with concentration; and 
being overly alert, jumpy, and easily startled.

On February 2007 VA examination, the Veteran complained of 
intrusive recollections 2-3 times a day, accompanied by 
psychological reactivity (his stomach turns), and distressing 
nightmares that occur monthly.  He avoided conversations 
about his combat experiences in service, and said that he 
also avoided movies and television programs about combat.  He 
also reported decreased interest in his usual activities, 
irritability, decreased concentration, having mild 
hypervigilance and definite startled responses, and feeling 
some sense of detachment and numbing.  In the examiner's 
opinion, the Veteran's PTSD had been a significant impediment 
to him going back to school, and constricted him socially and 
recreationally.  The examiner also opined that, based upon 
the Veteran's history, if he were to attempt to go back to 
work, his PTSD symptoms would cause him to have intermittent 
periods of inability to perform occupational tasks.

At the April 2009 Travel Board hearing, the Veteran and his 
spouse testified that he experiences panic attacks daily.  
These panic attacks can be triggered by something as simple 
as the telephone ringing; the Veteran sits up straight, 
evidences fear, and refuses to answer the phone.  He also 
testified that he has disturbances in his mood and 
motivation, interrupted sleep, frequent nightmares, memory 
problems, difficulty following complex directions, and 
increasing problems with making compulsive/ impulsive 
purchases.  He also testified that he has difficulty adapting 
to stressful circumstances.  This was evidenced by his taking 
an early retirement when he could no longer function in his 
workplace, and his avoidance of social situations.  
Specifically, he stated that he spends most of his days 
isolated, on his couch and in front of the television, 
because he dislikes being in public and interacting with 
others; he no longer interacts with his church and social 
groups, nor does he establish any new relationships.  The 
Veteran's spouse also testified that the Veteran tends to 
wear the same clothing, and that she has to remind him of 
basic hygiene practices, such as brushing his teeth and 
taking showers.

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Under 38 C.F.R. § 4.130, Code 9411, a 30 percent rating is 
warranted for PTSD when the evidence shows occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted when the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

On longitudinal review of the evidentiary record, the Board 
concludes that a 100 percent rating is warranted for the 
Veteran's PTSD, as it affords a better approximation of the 
findings as reported by the Veteran, his spouse, and the 
medical evidence.  Significantly, the Board finds that the 
statements from the Veteran and his spouse describing his 
symptoms and limitations to be competent lay evidence.  See 
38 C.F.R. § 3.159(a)(2); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991) (lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran's PTSD symptoms do not meet the 
full criteria for a 100 percent schedular rating.  
Specifically, it was not shown that the Veteran is in 
persistent danger of hurting himself or others, nor was there 
gross impairment of thought processes/communication or 
disorientation to time or place.  However, occasional memory 
lapses and intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene) were shown.  The Veteran also evidenced impaired 
impulse controls, frequent panic attacks, hypervigilance, 
social isolation, difficulty understanding complex commands, 
and chronic sleep impairment.  Notably, the symptoms listed 
in VA's general rating formula for mental disorders are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Given the 
chronic nature and symptomatology of the disability at issue, 
the Board finds that a 100 percent evaluation more 
appropriately reflects the degree of functional impairment.  
This is the maximum rating assignable under Code 9411.

For all the foregoing reasons, the Board finds that the 
initial rating of 100 percent represents the maximum rating 
assignable since the effective date of the grant of service 
connection for this disability.  As such, there is no basis 
for a staged rating of this disability, pursuant to 
Fenderson.

The benefit of the doubt is resolved in the Veteran's favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, suggesting that the 
disability picture presented by the Veteran's PTSD is 
exceptional or that schedular criteria are inadequate 
(notably, as the criteria for a 100 percent schedular rating 
are not fully met, the schedular criteria clearly and 
sufficiently encompass the symptoms and impairment shown).  
See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).  Consequently, referral for extraschedular 
consideration is not warranted.  


ORDER

A 100 percent rating is granted for the Veteran's PTSD, 
subject to the regulations governing the payment of monetary 
awards.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


